Citation Nr: 0104685	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-18 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of peptic ulcer disease with vagotomy and 
pyloroplasty currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The appellant served on active duty from July 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This claim was previously before the Board in 1992 and 
service connection was granted for postoperative residuals of 
peptic ulcer disease with vagotomy and pyloroplasty.  An 
April 1993 rating decision granted a disability rating of 20 
percent for the postoperative residuals of peptic ulcer 
disease with vagotomy and pyloroplasty, and granted a 100 
percent rating for schizophrenia and granted a total rating 
based on individual unemployability.  The veteran appealed.  
The only issue currently before the Board is a claim seeking 
an increased rating for postoperative residuals of peptic 
ulcer disease with vagotomy and pyloroplasty since the 
remaining matters in appellate status were resolved in the 
veteran's favor.

The appellant is seeking an increased disability rating for 
his service-connected postoperative residuals of peptic ulcer 
disease with vagotomy and pyloroplasty.  When examined most 
recently at a VA facility in November 1998, the veteran 
claimed daily diarrhea or constipation and claimed recent 
treatment at the VA facility in Mayaguez, including a 
colonoscopy.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his gastrointestinal 
disability, and to also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already associated herein), 
should then be requested.  The RO should 
specifically request VA medical records 
from the Mayaguez facility.  All records 
obtained should be added to the claims 
folder.

2.  The RO should schedule the veteran 
for VA gastrointestinal examination in 
order to determine the most extent and 
severity of his service-connected 
gastrointestinal disorder.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by this examiner prior to 
examination of the veteran.  X-rays, 
laboratory tests, and/or other diagnostic 
studies, should be performed as deemed 
appropriate by the examiner.  The 
examiner should discuss all 
manifestations of the veteran's service-
connected postoperative residuals of 
peptic ulcer disease with vagotomy and 
pyloroplasty.  The examination report 
should then be associated with the 
veteran's claims folder.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2000).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

